Order entered September 23, 1933, resettling nunc pro tunc the order entered March 30, 1933, which order denied the petitioner’s application to compel respondents, attorneys at law, to pay to the petitioner forthwith the sum of $17,000, and to relieve her from her bid made at the foreclosure sale and from consummating the purchase, affirmed, with ten dollars costs and disbursements. No opinion. Appeal from the order entered March 30,1933, dismissed, without costs. Lazansky, P. J., Young, Carswell, Davis and Johnston, JJ., concur.